DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 06 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (U.S. Pub. 2010/0044677) in view of Ni (U.S. Pub. 2014/0217543) in view of Holm et al. (U.S. Pub. 2005/0035381).
Claim 1:  Nagai discloses a light-receiving device comprising:
a photoelectric conversion layer (3; Fig. 2, paragraphs 40) that includes a compound semiconductor (In0.53Ga0.47As; paragraph 40), wherein the photoelectric conversion layer (3) is configured to absorb a wavelength of an infrared region (paragraph 40) to generate electric charges;
a first semiconductor layer (4; Fig. 2, paragraph 40) on the photoelectric conversion layer (3); 
a first insulation layer (5 and/or 21; Fig. 2, paragraphs 40, 46 and 51) that surrounds each of the photoelectric conversion layer (3) and the first semiconductor layer (4), wherein
the first semiconductor layer (4) has an opening (opening in 4 facing element 15) that faces a middle region (15; Fig. 2, paragraph 40) of the first semiconductor layer (4),
the middle region (15) excludes a periphery (periphery of 4) of the first semiconductor layer (4) facing the photoelectric conversion layer (3) (Fig. 2), and
the middle region (15) of the first semiconductor layer (4) includes a region (15; Fig. 2, paragraph 40) of a second conductivity-type (p-type);
a contact electrode (12; Fig. 2, paragraph 41) coupled to the region (15) of the second conductivity-type (p-type);
a coupling layer (upper portion of 33; Fig. 2, paragraph 47) coupled to the contact electrode (12), wherein the coupling layer (upper portion of 33) is configured to readout the electric charges through the contact electrode (12) (paragraph 47); 
a multilayer wiring substrate (31; Fig.12, paragraph 47) on a surface (lower surface of 3) opposite to a light-entering surface (upper surface of 3) of the photoelectric conversion layer (3), wherein the multilayer wiring substrate includes:
a readout circuit (31; Fig. 2, paragraph 47), wherein the readout circuit (31) includes a pixel circuit (31; Fig. 2, paragraph 47); and
a readout electrode (lower portion of 33; Fig. 2, paragraph 47) on the pixel circuit (31), wherein the readout electrode (lower portion of 33) is coupled with the contact electrode (12) through the coupling layer (upper portion of 33).
Nagai appears to not explicitly disclose the first compound semiconductor with a first conductivity-type.
Ni, however, discloses a photoelectric conversion layer (active layer; paragraphs 4-7) that includes a first compound semiconductor (In0.53Ga0.47As; paragraph 5) with a first conductivity-type (n-type; paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai with the disclosure of Ni to have made the first compound semiconductor with a first conductivity-type in order to be able to detect in an infrared band.
Nagai in view of Ni appears not to explicitly disclose the multilayer wiring substrate includes:
a support substrate; and
an inter-insulation layer on the support substrate, wherein 
the readout circuit within the inter-insulation layer, and
the readout circuit includes a wiring layer.
Holm et al., however, discloses the multilayer wiring substrate (420; Fig. 9, paragraph 41) includes:
a support substrate (490; Fig. 9, paragraph 41); and
an inter-insulation layer (insulation layers in which 460 and 480 are formed in; Fig. 9, paragraph 41) on the support substrate (490), wherein 
the readout circuit (480 and gates of CMOS; Fig. 9, paragraph 41) within the inter-insulation layer (insulation layers in which 460 and 480 are formed in), and
the readout circuit (480 and gates of CMOS) includes a wiring layer (480; Fig. 9, paragraph 41) in order to have in-pixel signal operations (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai in view of Ni with the disclosure of Holm et al. to have made the multilayer wiring substrate include:
a support substrate; and
an inter-insulation layer on the support substrate, wherein 
the readout circuit within the inter-insulation layer, and
the readout circuit includes a wiring layer in order to have in-pixel signal operations.
Claim 2:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 1 and Nagai further discloses wherein the first insulation layer (5 and/or 21) surrounds side surfaces (side surfaces of 3 and 4) of the photoelectric conversion layer (3) and the first semiconductor layer (4) and a top face (top surface of 4) of the first semiconductor layer (4) (Fig. 2).
Claim 3:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 2 and Nagai further discloses a diameter of the opening (opening in 5) is smaller than an area of the first semiconductor layer (4) (Fig. 2).
Claim 4:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 1 and Nagai further discloses wherein 
the photoelectric conversion layer (3) includes a second semiconductor layer (2; Fig. 2, paragraph 40) on a side of the light-entering surface (upper surface of 3) of the photoelectric conversion layer (3), and 
the second semiconductor layer (2) is surrounded by the first insulation layer (5 and/or 21) (Fig. 2).
Claim 5:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 1 and Nagai further discloses wherein the first semiconductor layer (4) and the insulation layer (5 and/or 21) are between the photoelectric conversion layer (3) and the multilayer wiring substrate (31) (Fig. 2).  
Claim 6:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 2 and Nagai further discloses wherein
the contact electrode (12) comprises an electrically conducting film (12) in the opening (opening in 5) (Fig. 2), and
the photoelectric conversion layer (3) is electrically coupled to the readout circuit (31) via the electrically conducting film (12) (Fig. 2).
Claim 7:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 4 and Nagai further discloses wherein the photoelectric conversion layer (3), the first semiconductor layer (4), and the second semiconductor layer (2) is configured by the compound semiconductor (In0.53Ga0.47As, InP, InP, respectively; paragraph 40).
Claim 8:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 7 and Nagai further discloses wherein the compound semiconductor is a group III-V semiconductor (In0.53Ga0.47As and InP; paragraph 40).
Claim 9:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 4 and Nagai further discloses wherein
the photoelectric conversion layer (3) comprises InxGa(i-x)As (0 < x <1) (In0.53Ga0.47As; paragraph 40), and
each of the first semiconductor layer (4) and the second semiconductor layer (2) comprises InP (paragraph 40).
Claim 10:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 1 and Nagai further discloses wherein first the insulation layer (5 and/or 21) comprises at least one of a silicon nitride (SiNx) film or a silicon oxide (SiOx) film (paragraphs 46 and 51).
Claim 14:  Nagai discloses an electronic apparatus comprising: 
a plurality of pixels (photodiode array; paragraphs 7 and 40), wherein
each of the plurality of pixels (each photodiode of the photodiode array) includes a photoelectric conversion layer (3; Fig. 2, paragraphs 7 and 40),
the photoelectric conversion layer (3) includes a compound semiconductor (In0.53Ga0.47As; paragraph 40), and 
the photoelectric conversion layer (3) is configured to absorb a wavelength of an infrared region (paragraph 40) to generate electric charges;
a first semiconductor layer (4; Fig. 2, paragraph 40) on the photoelectric conversion layer (3); 
a first insulation layer (5 and/or 21; Fig. 2, paragraphs 40, 46 and 51) that surrounds each of the photoelectric conversion layer (3) and the first semiconductor layer (4), wherein
the first insulation layer (5 and/or 21) has an opening (opening in 4 facing element 15) that faces a middle region (15; Fig. 2, paragraph 40) of the first semiconductor layer (4),
the first semiconductor layer (4) includes a region (15; Fig. 2; paragraph 40) of a second conductivity-type (p-type) at a middle region (middle region of 4) of the first semiconductor layer (4), and
the middle region (15) excludes a periphery (periphery of 4) of the first semiconductor layer (4) facing the photoelectric conversion layer (3), and
the middle region (15) of the first semiconductor layer (4) includes a region (15; Fig. 2, paragraph 40) of a second conductivity-type (p-type);
a contact electrode (12; Fig. 2, paragraph 41) coupled to the region (15) of the second conductivity-type (p-type);
a coupling layer (upper portion of 33; Fig. 2, paragraph 47) coupled to the contact electrode (12), wherein the coupling layer (upper portion of 33) is configured to readout the electric charges through the contact electrode (12) (paragraph 47); 
a multilayer wiring substrate (31; Fig.12, paragraph 47) on a surface (lower surface of 3) opposite to a light-entering surface (upper surface of 3) of the photoelectric conversion layer (3), wherein the multilayer wiring substrate includes:
a readout circuit (31; Fig. 2, paragraph 47), wherein the readout circuit (31) includes a pixel circuit (31; Fig. 2, paragraph 47); and
a readout electrode (lower portion of 33; Fig. 2, paragraph 47) on the pixel circuit (31), wherein the readout electrode (lower portion of 33) is coupled with the contact electrode (12) through the coupling layer (upper portion of 33).
Nagai appears to not explicitly the first compound semiconductor with a first conductivity-type.
Ni, however, discloses a photoelectric conversion layer (active layer; paragraphs 4-7) that includes a first compound semiconductor (In0.53Ga0.47As; paragraph 5) with a first conductivity-type (n-type; paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai with the disclosure of Ni to have made the first compound semiconductor with a first conductivity-type in order to be able to detect in an infrared band.
Nagai in view of Ni appears not to explicitly disclose the multilayer wiring substrate includes:
a support substrate; and
an inter-insulation layer on the support substrate, wherein 
the readout circuit within the inter-insulation layer, and
the readout circuit includes a wiring layer.
Holm et al., however, discloses the multilayer wiring substrate (420; Fig. 9, paragraph 41) includes:
a support substrate (490; Fig. 9, paragraph 41); and
an inter-insulation layer (insulation layers in which 460 and 480 are formed in; Fig. 9, paragraph 41) on the support substrate (490), wherein 
the readout circuit (480 and gates of CMOS; Fig. 9, paragraph 41) within the inter-insulation layer (insulation layers in which 460 and 480 are formed in), and 
the readout circuit (480 and gates of CMOS) includes a wiring layer (480; Fig. 9, paragraph 41) in order to have in-pixel signal operations (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai in view of Ni with the disclosure of Holm et al. to have made the multilayer wiring substrate include:
a support substrate; and
an inter-insulation layer on the support substrate, wherein 
the readout circuit within the inter-insulation layer, and 
the readout circuit includes a wiring layer, in order to have in-pixel signal operations.
Claim 15:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 14 and Ni further discloses wherein the photoelectric conversion layer (5; Fig. 10, paragraph 80) is separated by the first insulation layer (20 and/or 21; paragraphs 80-84) for each of the plurality of pixels (Ni, prima facie case of obviousness as stated above).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Ni in view of Holm et al. as applied to claims 4 above, and further in view of Klem et al. (U.S. Pub. 2014/0225063).
Claim 16:  Nagai in view of Ni in view of Holm et al. discloses the light-receiving device according to claim 4.
Nagai in view of Ni in view of Holm et al. appears not to explicitly disclose a transparent electrode on an entire surface of the second semiconductor layer.
Klem et al., however, discloses a transparent electrode (120; Fig. 1, paragraph 53) on an entire surface of the second semiconductor layer (upper layer of 112; paragraph 53) is a suitable configuration to connect a photodiode to ground (paragraph 60).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai in view of Ni in view of Holm et al. with the disclosure of Klem et al. to have made a transparent electrode on an entire surface of the second semiconductor layer because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive. 
Applicant contends Nagai does not disclose “the first insulating layer has an opening that faces a middle region of the first semiconductor layer, the middle region excluding a periphery of the first semiconductor layer facing the photoelectric conversion layer, the middle region of the first semiconductor layer includes a region of a second conductivity-type,” as recited in claim 1.
Examiner notes Nagai discloses the first semiconductor layer (4) has an opening (opening in 4 facing element 15) that faces a middle region (15; Fig. 2, paragraph 40) of the first semiconductor layer (4), the middle region (15) excludes a periphery (periphery of 4) of the first semiconductor layer (4) facing the photoelectric conversion layer (3) (Fig. 2), and the middle region (15) of the first semiconductor layer (4) includes a region (15; Fig. 2, paragraph 40) of a second conductivity-type (p-type).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815